SHERWOOD, P. J.
There are no statements or briefs, etc., on either side in this case.
The indictment, supposedly framed under section 1892, Revised Statutes 1899, held bad, and quashed on motion of defendant. State appeals, but there is no bill of exceptions, and so the motion to quash has not been preserved. The only repository known to the law for preserving matters of exception, is by a bill for that purpose. [State v. Wear, 145 Mo. loc. cit. 204, 205, and cas. cit.]
Therefore, appeal dismissed.
All concur.